Exhibit 10 Consent of Independent Registered Public Accounting Firm The Board of Directors American Fidelity Assurance Company, and Contract Owners American Fidelity Separate Account A: We consent to the use of our reports dated April 14, 2015 for American Fidelity Assurance Company and Subsidiaries, and dated February 10, 2015 for American Fidelity Separate Account A included herein and to the reference to our firm under the heading “Custodian and Independent Registered Public Accounting Firm” in the Statement of Additional Information on Form N-4. /s/KPMG LLP Oklahoma City, Oklahoma April 28, 2015
